Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 16, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was discharged from his employment as a merchandising manager under disqualifying circumstances. The record reveals that claimant refused to comply with his supervisor’s directives and acted in contravention of the employer’s instructions. Under such circumstances, claimant’s repeated failure to abide by the employer’s reasonable requests constitutes disqualifying misconduct (see, Matter of Cramer [Gerel Corp. — Commissioner of Labor], 265 AD2d 725). Although claimant disagreed with the employer’s version of the events that led to his dismissal, this created a credibility issue for the Board to resolve (see, Matter of Pasquarosa [Euro Brokers — Commissioner of Labor], 260 AD2d 903, 904).
Mercure, J. P., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.